*175Memorándum

Per Curiam.

Appeal from decision dismissed. No appeal lies therefrom. (N. Y. City Mun. Ct. Code, § 154; L. 1915, ch. 279, as amd.) Appeal from judgment dismissed,the appeal not having been taken in time (N. Y. City Mun. Ct. Code, § 156). Order denying motion of the defendant Fields to vacate the judgment and for a new trial unanimously reversed upon the law, with ten dollars costs to the defendant Fields, and motion granted.
The trial court, having rendered a decision in favor of the appellant, was without power to set that aside and to render a decision against him. (Prospect Coal Co. v. Weitzman, No. 941, October, 1930, Term.)
MacCrate, McCooet and Steinbrink, JJ., concur.